Citation Nr: 1131183	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  05-00 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1963 to April 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2003 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In December 2007, the Veteran canceled a hearing before a Veterans Law Judge, which was scheduled for February 2008.  

In a March 2008 decision, the Board determined that new and material evidence had been presented to reopen a claim of service connection for hearing loss, and remanded that claim as well as the claim of service connection for tinnitus to the RO for additional development.  

The Board again remanded the case to the RO in March 2010, for due process development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A hearing loss disability was not affirmatively shown to have had onset during service; a hearing loss disability was not manifested to a compensable degree within one year from the date of separation from service; and a hearing loss disability, first diagnosed after service beyond the one-year presumptive period for a hearing loss disability as a chronic disease, is unrelated to an injury, disease, or event in service.  

2.  Tinnitus was not affirmatively shown to have had onset during service; tinnitus, first diagnosed after service, is unrelated to an injury, disease, or event of service origin.


CONCLUSIONS OF LAW

1.  A hearing loss disability is not due to disease or injury incurred in or aggravated by active service, and a hearing loss disability of the sensorineural type may not be presumed to have been incurred during active duty.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).  

2.  Tinnitus is not due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in August 2002 (hearing loss only), November 2002 (hearing loss and tinnitus), November 2004 (hearing loss and tinnitus), and April 2008 (hearing loss and tinnitus).  The Veteran was notified of the type of evidence necessary to substantiate the claims of service connection, namely, evidence of a current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any such records on his behalf.  The April 2008 notice also included the provisions for the effective date of the claims and the degree of disability assignable. 

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of service connection claim).  

To the extent that the RO provided VCAA notice after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  



The procedural defect was cured as the RO provided content-complying VCAA notice and the claims were subsequently readjudicated as evidenced by the supplemental statements of the case dated in April 2005, July 2006, December 2009, and May 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims.  The RO has obtained the Veteran's service personnel and treatment records and VA medical records.  The Veteran has identified private records, such as those from Hearing Aid Express, for the RO to obtain on his behalf.  The Veteran also identified W.H., M.D., as a source of information, but a request to the physician was twice returned as undeliverable.  Thereafter, by letter in April 2010, the RO requested the Veteran to either submit records from Dr. W.H. or authorize VA to obtain them on his behalf.  He did not respond to this letter or to the supplemental statement of the case in May 2011 that referenced the RO's request to the Veteran.  Thus, additional attempts to obtain the records would be futile. 

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in December 2004 and December 2008, to determine the nature and etiology of his hearing loss and tinnitus.  As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that the duty-to-assist provisions of the VCAA have been complied with.  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  

Where a veteran who served for ninety days develops hearing loss of the sensorineural type to a degree of 10 percent or more within one year from separation from service, service connection may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record does not show that the claimed disability was the result of participation in combat with the enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.   Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).



Facts and Analysis

The Veteran asserts that he has hearing loss and tinnitus as a result of in-service noise exposure and injury, particularly from firing a Howitzer gun and an incident in Korea when an ear plug was allegedly "sucked" into his left ear and had to be removed by a field medic.  He contends that hearing loss and his inner ear have deteriorated ever since, requiring surgery in 2000, which in turn led to further hearing loss and tinnitus.  

The Veteran served on active duty from February 1963 to April 1967.  Service personnel and treatment records do not show any complaint, clinical finding, treatment, or diagnosis of hearing loss or tinnitus.  The service records do not document the alleged incident with the ear plug being sucked into the left ear.  On enlistment examination in January 1963, hearing was 15/15 by whispered voice.  On re-enlistment examination in April 1964, hearing was 15/15 by whispered voice and spoken voice.  An audiogram was also done.  As the service department audiograms were conducted prior to October 31, 1967, the findings must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units, which are the current units used to measure hearing.  The Board has converted the ASA units to ISO units as shown below.  

On a service audiogram in April 1964, the pure tone thresholds, in decibels, at 500, 1000, 2000, and 4000 Hertz were 20, 20, 20, and 10 in the right ear; and 30, 25, 20, and 15 in the left ear.  The audiogram at the time of the separation physical examination in March 1967 indicated the following pure tone thresholds, in decibels, at 500, 1000, 2000, and 4000 Hertz were 25, 20, 20, and 25 in the right ear; and 25, 20, 25, and 30 in the left ear.  On the examinations, the Veteran's ears were clinically evaluated as normal.  At the time of his discharge in April 1967, the Veteran's "PULHES" physical profile included "1" for hearing.  

On Reports of Medical History taken at the time of the enlistment, re-enlistment, and separation physical examinations in January 1963, April 1964, and March 1967, respectively, the Veteran was asked whether he had or had ever had "running ears", ear/nose/throat trouble, or wore hearing aids.  


The Veteran answered "no" to each question, except for in March 1967, when he indicated "running ears".  The examiner subsequently commented that the Veteran had no more trouble with ears.  There was no finding or diagnosis pertaining to the ears documented at that time, and the Veteran's ears were clinically evaluated as normal in March 1967, as on the previous physical examinations.  

Where, as here, the conditions are not noted in or shown to be chronic during service, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

After service, VA medical records in the file, which are dated from 1995, show that the Veteran was followed by an audiologist for hearing loss beginning in 1998.  In September 1998, the diagnoses from a basic audiology evaluation were mild to severe conductive hearing loss in the right ear and moderately severe to profound hearing loss in the left ear.  In October 1998, the Veteran reported a long history of hearing loss since the 1960s, that is, "Howitzer trauma" with associated perforation of the left eardrum.  In June 2000, the Veteran related one incident during service when a Howitzer exploded and an ear plug in his left ear was forced further into his ear canal.  He stated that the plug was removed, but that his hearing problems began at the time.  

The diagnosis from an audiogram in 2000 showed bilateral mixed hearing loss.  In September 2000, the Veteran underwent left ear surgery (middle ear exploration with cartilage graft tympanoplasty and incudostapedial joint prosthesis reconstruction).  In October 2000, he reported very little improvement in hearing in the left ear since the surgery and also constant tinnitus in the left ear.  In 2001, he received hearing aids.  Subsequent audiograms such as those in January 2001 and August 2002 showed from moderate to profound mixed hearing loss, and the Veteran continued to complain of tinnitus.  




Private medical records from Hearing Aid Express show that in October 2007 the Veteran had bilateral hearing loss by audiogram and was fitted for hearing aids.  

The record shows that the initial showing of hearing loss under VA standards for hearing loss disability and tinnitus comes more than 30 years after the Veteran's discharge from service in April 1967.  The absence of continuity of symptoms from active service which ended in 1967 until 1998, when the Veteran was first shown to be followed by an audiologist, is persuasive evidence against continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.).  

It is acknowledged that the Veteran is competent to describe symptoms of hearing loss and tinnitus during and after service.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (Lay testimony is competent evidence insofar as it relates to symptoms of an injury or illness.).  Having found the Veteran's lay statements as to hearing problems during and ever since service to be competent, the Board must also determine whether such evidence is credible.  See Layno v. Brown, 6 Vet. App. 465 at 469.  The Board, as fact finder, is obligated to determine the probative value or weight of the lay evidence in deciding whether there is continuity of symptomatology.  

In weighing the credibility, VA may consider inconsistent statements and internal inconsistencies.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).



The Veteran reported that he has had problems with his ears since service and he has described an incident when an ear plug was "sucked" into his left ear, which had to be removed by a medic.  However, VA medical records dated beginning in 1995, show that the Veteran complained of and received treatment for a variety of ailments (hands, knees, and lungs) but that he did not complain of or seek medical assistance for problems involving hearing loss or tinnitus.  The Veteran had such a clear opportunity to raise the issues of hearing loss and tinnitus but evidently remained silent, and this evidence of silence without any explanation constitutes, in the Board's view, evidence against continuity of symptomatology.  It is further noted that the Veteran has repeatedly indicated in the record that his tinnitus did not begin until 2000.  

In other words, the Board finds that, if there had been continuous problems with his hearing since active duty, the Veteran would have mentioned this fact in connection with his seeking VA treatment for various other chronic problems since at least 1995.  The Board thus places great probative weight on the clinical records dated prior to the time that the Veteran was referred for a hearing evaluation in 1998, which do not reference a hearing problem or an in-service ear injury.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  It is also noted that after the Veteran's discharge from active duty he was employed in industries (construction and auto repair) that are typically associated with excessive levels of noise, and on VA examinations in 2004 and 2008 it was noted that hearing protection was not used during various post-service occupational/recreational noise exposures.  Even with such a history of post-service noise exposure, there is no evidence that the Veteran sought medical attention for hearing problems when he was seeking treatment for other ailments.  These facts weigh against the finding that the Veteran's hearing problems had onset during service and continued after he was discharged from service.  





Further, the Board finds that the Veteran's statements lack credibility for the reason that the records contemporaneous with service, including the reports of entrance and separation examination and the remainder of the service treatment records, contain no complaint, finding, treatment, or diagnosis of hearing loss or tinnitus, even though the Veteran periodically underwent audiology evaluations and his ears were clinically examined.  If the Veteran was experiencing hearing problems during service, particularly after the alleged ear plug incident as he currently claims, he had an opportunity to report such problems at that time, or at least at the time he was being discharged from service.  The Veteran did in fact report a history of "running ears" at the time of the separation physical examination in March 1967, but there was no identification of the ear problem (i.e., diagnosis, cause, symptoms, etc.) and, most significantly, the examiner commented that the Veteran had no more trouble with his ears, whatever the previous problem had been.  

Therefore, the assertions of hearing loss and tinnitus ever since noise trauma and injury in service lack credibility due to the Veteran's inconsistent history and complaints and inconsistency with other evidence submitted.  Caluza v. Brown, 7 Vet. App. 498, 511- 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and witness demeanor).  

The Board finds that the Veteran's assertions of continued symptomatology of hearing loss and tinnitus since active service, while competent, is nonetheless not credible.  

As continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran, the preponderance of the evidence is against the claims of service connection for hearing loss and tinnitus based on continuity of symptomatology under 38 C.F.R. § 3.303(b).




The Board now turns to the question of whether service connection for hearing loss and tinnitus may be granted on the basis that the disabilities were first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  However, in this case there is no competent evidence that links any current hearing loss and tinnitus to an injury or disease or event in service or otherwise to the Veteran's period of service.  

The only medical records in the file that address the question of the etiology of the Veteran's hearing loss and tinnitus are VA examination reports of December 2004 and December 2008.  On these occasions, the Veteran underwent VA examinations by an audiologist specifically to clarify the nature and etiology of his hearing loss and tinnitus.  A comprehensive review of the claims file and medical history was undertaken, to include the Veteran's reported history of exposure to noise with firearms, machine guns, mortars, and Howitzers during service.  Also noted was his post-service occupational and recreational history in which he worked in construction and automobile repair and had exposure to chainsaws, lawn mowers, and pneumatic tools.  On examination, the Veteran reported that his hearing loss was progressive with an onset date of 1967 and that the onset of his tinnitus was in 2000 following surgery.  

Audiometric testing in 2004 indicated moderate conductive hearing loss to moderately severe mixed loss, with abnormal middle ear function, in the right ear, and severe to profound mixed hearing loss with abnormal middle ear function in the left ear.  Audiometric testing in 2008 indicated moderately severe to profound mixed hearing loss in the right ear and severe to profound mixed hearing loss in the left ear.  

Based on a comprehensive review of the file, the VA examiner in 2004 expressed the opinion that the current hearing loss and tinnitus were not attributable to military factors, noting that the Veteran had normal hearing upon separation from service and that his tinnitus was not evident until after surgery in 2000.  



Citing medical literature, the VA examiner in 2008 expressed the opinion that military noise exposure did not contribute to the current hearing loss, as once such exposure was discontinued there was no significant further progression of hearing loss.  The VA examiner found that the current hearing loss was likely the result of civilian noise exposure, aging, and middle ear pathology.  The same conclusion and rationale was given as to tinnitus, particularly as tinnitus was not even reported until after tympanoplasty and reconstructive surgery in 2000.  

There are no other medical opinions of record that are probative of the etiology of the Veteran's hearing loss and tinnitus, and the Veteran has not offered any medical opinions to contradict the VA examiners' findings.  

The Veteran's own statements can be used only to provide a factual basis upon which a determination could be made that a particular injury occurred in service, not to provide a diagnosis or a medical opinion linking that in-service disease or injury to a current disability.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  In the instant case, no healthcare professional has provided evidence of an etiologic link between any currently existing hearing loss disability and tinnitus on the one hand and the Veteran's active duty service on the other hand.  

Although the Veteran is competent to describe symptoms of hearing difficulty, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), hearing loss is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence of hearing loss therefore is medical in nature, that is, not capable of lay observation.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).


Also, under certain circumstances, a layperson is competent to identify (1) a simple medical condition; or (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran is competent to describe symptoms of hearing loss, the diagnosis requires the application of medical expertise to the facts presented, which include the Veteran's history and symptomatology and audiology testing as required under 38 C.F.R. § 3. 385.  For this reason, the Board determines that a hearing loss disability under 38 C.F.R. § 3.385 for VA compensation is not a simple medical condition that a lay person is competent to identify. 

Where as here, the determinative question involves a medical diagnosis, not capable of lay observation or the claimed disability is not a simple medical condition, where a lay assertion on medical causation is not competent evidence, competent medical evidence is required to substantiate the claim.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, the Veteran is not qualified through education, training, and expertise to offer a medical diagnosis or an opinion on medical causation.

For these reasons, the Board rejects the Veteran's statements as competent evidence to substantiate that his current hearing loss either had onset during service or is related to an injury, disease, or event in service. 

As for service connection based on the documentation of tinnitus after service under 38 C.F.R. § 3.303(d), tinnitus is a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).


Although the Veteran is competent to declare that he has tinnitus - and it is notable here to point out that the Veteran has repeatedly indicated that tinnitus developed after ear surgery in 2000 - to the extent the Veteran's statements are offered as a lay opinion on causation, that is, an association between his tinnitus and noise exposure in service, a lay opinion is limited to inferences which are rationally based on the Veteran's perception and does not require specialized knowledge.  See generally Fed.R.Evid. 701 (opinion testimony by a lay witness is limited to inferences which are rationally based on the Veteran's perception and does not require specialized knowledge). 

Although the Federal Rules of Evidence do not apply to veterans' jurisprudence, recourse to the Federal Rules of Evidence is appropriate, where the Rules assist in the articulation of the Board's reason.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Recourse to the Federal Rules of Evidence is appropriate where the Rules assist in articulation of the Board's reasons for finding a claim not well grounded.);  see Nieves-Rodriguez, 22 Vet. App. 295 (2008) (Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.).

As an opinion on causation in this case requires specialized education, training, or experience, and as no factual foundation has been established to show that the Veteran is qualified through education, training, or experience to offer such an opinion, his statements relating tinnitus to service are not competent evidence on the question of causation and are excluded, that is, the statements are not to be consider as evidence in support of the claim. 

Where, as here, the determinative question involves a nexus or causation, where a lay assertion on medical causation is not competent evidence, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion. 38 C.F.R. § 3.159.  

The evidence against the claim consists of the opinions of VA audiologists, who examined the Veteran.  The VA audiologists are competent to offer an opinion by virtue of their education and training in the field of audiology.  Each VA audiologist expressed the opinion with rationale that it was less likely than not that the Veteran's tinnitus was related to service, including noise exposure.  This evidence opposes the claim. 

As the opinions of the VA audiologists are against the claim, which is the only competent evidence on the material issue of causation, and as the Board may consider only independent medical evidence to support its finding on the question of a medical nexus or medical causation, where a lay assertion on medical causation is not competent evidence, the preponderance of the evidence is against the claim of service connection for tinnitus, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a hearing loss disability is denied.  

Service connection for tinnitus is denied.  


___________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


